                                                                                                     Case 8:19-cv-01699-MWF-KES Document 48 Filed 05/15/20 Page 1 of 2 Page ID #:228



                                                                                                       1
                                                                                                       2
                                                                                                       3                                                                    JS-6
                                                                                                       4
                                                                                                       5
                                                                                                       6
                                                                                                       7
                                                                                                       8
                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                       9
                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                                                                      10
                                                                                                      11   MODERN FONT APPLICATIONS                    Case No. 8:19-cv-01699 – MWF (KESx)
                                  3161 MICHELSON DRIVE, SUITE 1500




                                                                                                           LLC,                                        Hon. Michael W. Fitzgerald
Bryan Cave Leighton Paisner LLP




                                                                                                      12
                                                                     Irvine, California 92612-4414




                                                                                                      13                              Plaintiff,       ORDER GRANTING DISMISSAL
                                                                                                                                                       WITH PREJUDICE PURSUANT TO
                                                                                                      14                     vs.                       FED. R. CIV. P. 41(a)(1)(A)(ii)
                                                                                                      15   EL POLLO LOCO, INC.,
                                                                                                      16
                                                                                                                                      Defendant.       Complaint filed: September 5, 2019
                                                                                                      17
                                                                                                      18
                                                                                                      19
                                                                                                      20
                                                                                                      21
                                                                                                      22
                                                                                                      23
                                                                                                      24
                                                                                                      25
                                                                                                      26
                                                                                                      27
                                                                                                      28
                                                                                                           Error! Unknown document property name.
                                                                                                                                                               ORDER GRANTING DISMISSAL WITH
                                                                                                                                                                                   PREJUDICE
                                                                                                     Case 8:19-cv-01699-MWF-KES Document 48 Filed 05/15/20 Page 2 of 2 Page ID #:229



                                                                                                       1          Upon consideration of the parties’ Stipulation for Dismissal with Prejudice
                                                                                                       2 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
                                                                                                       3 and finding good cause exists for granting the dismissal with prejudice, the Court
                                                                                                       4 hereby GRANTS the stipulation and ORDERS that the above-captioned matter,
                                                                                                       5 including all claims, defenses, and counterclaims, is dismissed in its entirety with
                                                                                                       6 prejudice, with each side to bear its own fees and costs.
                                                                                                       7          SO ORDERED.
                                                                                                       8
                                                                                                       9 Dated: May 15, 2020
                                                                                                                                                    Michael W. Fitzgerald
                                                                                                      10                                            UNITED STATES DISTRICT JUDGE
                                                                                                      11
                                  3161 MICHELSON DRIVE, SUITE 1500
Bryan Cave Leighton Paisner LLP


                                                                     Irvine, California 92612-4414




                                                                                                      12
                                                                                                      13
                                                                                                      14
                                                                                                      15
                                                                                                      16
                                                                                                      17
                                                                                                      18
                                                                                                      19
                                                                                                      20
                                                                                                      21
                                                                                                      22
                                                                                                      23
                                                                                                      24
                                                                                                      25
                                                                                                      26
                                                                                                      27
                                                                                                      28   Error! Unknown document property name.
                                                                                                                                                      1
                                                                                                                                                             [PROPOSED] ORDER GRANTING DISMISSAL
                                                                                                                                                                                  WITH PREJUDICE
